Citation Nr: 0121890	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-00 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an increased rating for left ulna 
fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
November 1999 and July 2000 and was remanded for the purpose 
of affording the veteran a RO hearing (held in February 
2001).


FINDINGS OF FACT

1.  A November 1959 rating decision denied entitlement to 
service connection for a low back disability.

2.  Evidence received subsequent to the November 1959 rating 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a low back disability.

3.  A low back disability is not related to the veteran's 
military service or to any incident during service.

4.  The veteran's service-connected left ulna fracture is 
manifested by left wrist dorsiflexion to 65 degrees and left 
wrist palmar flexion of 45 degrees.

CONCLUSIONS OF LAW

1.  The November 1959 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001).

2.  Evidence received since the November 1959 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2000).

3.  A low back disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).

4.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for left ulna fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  In the 
instant case, all relevant evidence identified by the veteran 
was obtained and considered.  In addition, the veteran was 
afforded a VA examination to assist in rating his service-
connected disability, and service, private, and VA medical 
records have been obtained, including records from the 
Biloxi, Mississippi VAMC dated in 1959.  Additionally, VA 
examiner's have commented on the relationship between the 
veteran's low back disability and his military service.  
Under the circumstances, the Board finds that the record as 
it stands allows for equitable appellate review, and the 
Board finds that there has been substantial compliance with 
the provisions of the Veterans Claims Assistance Act of 2000.

I.  Low Back Disability

The veteran's claim of service connection for a low back 
disability was denied by a November 1959 rating decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The veteran attempted to 
reopen his low back disability claim, and the RO denied that 
request by rating decision in June 1998.  The present appeal 
ensued.

It appears that the basis for the November 1959 denial was 
that an August and September 1959 VA examination found no 
current low back disability.  Evidence received since the 
November 1959 rating decision includes VA and private medical 
records documenting current low back disability.  The Board 
views these VA and private medical records as so significant 
that they must be reviewed in order to fairly decide the 
merits of the veteran's claim.  In other words, the Board 
finds that the evidence is new and material under 38 C.F.R. 
§ 3.156.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has indicated through his statements and hearing 
testimony that he suffers from current low back disability as 
a result of two motor vehicle accidents suffered during 
service.  Service medical records do reflect that the veteran 
was involved in motor vehicle accidents during service in May 
1955 and June 1956.  A May 1955 record indicates that the 
veteran felt "shook up" after an auto accident and 
indicated that his back hurt "to C-6."  Records dated in 
June 1956 reflect that the veteran was in an automobile 
accident that resulted in a fracture of the left ulna and a 
lacerated scalp, with general abrasions.  An entry dated in 
June 1956 indicates that the veteran complained of back pain.  
A June 1956 excretory pyelogram revealed that both transverse 
processes of the first lumbar vertebrae were fractured.  The 
veteran's spine was evaluated as normal on his August 1956 
separation examination.

VA and private medical records indicate that the veteran 
currently suffers from low back disability.  The earliest 
record on file reflecting low back disability is a January 
1987 VA lumbar spine X-ray that noted scoliosis and 
degenerative changes.  Diagnoses pertaining to the back from 
the December 1998 VA examination included degenerative joint 
disease, degenerative disk disease, and spinal stenosis from 
L3-S1.  In November 1996 the veteran underwent lumbar 
laminectomy for lumbar spinal stenosis.

A thorough review of the evidence reveals that no physician 
has suggested that any currently diagnosed low back 
disability is related to service or any incident of the 
veteran's active military service.  In fact, the VA 
physician's (June 1998 and December 1998) that have been 
asked to provide opinions concerning the veteran's current 
back problems indicated that such problems were not related 
to service.  While the veteran has submitted many treatment 
records and letters from his private physicians, they have 
not attributed his current low back symptomatology to his 
military service, including the inservice motor vehicle 
accidents.

The Board acknowledges that a June 1956 excretory pyelogram 
revealed that both transverse processes of the first lumbar 
vertebrae were fractured.  However, in an addendum to a 
September 1959 VA examination, a radiologist stated as 
follows:

It is also noted that the Army report 
states there are fractures of both 
transverse processes of the 1st lumbar 
vertebra.  The changes noted in these 
transverse processes are believed to be 
typical of a congenital anomaly which is 
not too common, in which the transverse 
processes of the 1st lumbar vertebra form 
a separate segment, with the outer 
segments representing a rudimentary 
attempt at rib formation.

There is nothing in the file that contradicts the 
radiologist's opinion, and the VA physicians who have 
provided etiology opinions in this case have essentially 
concurred with the radiologist.

The Board does not doubt the sincerity of the veteran's 
testimony that his current back problems are related to the 
motor vehicle accidents suffered during service.  However, 
the veteran, as a layperson, is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As no physician has linked any currently diagnosed 
low back disability to the veteran's service, the 
preponderance of the evidence is against a finding that a low 
back disability is related to the veteran's military service.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.

II.  Increased Rating For Left Arm Ulna Fracture

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.

The veteran currently has a 10 percent rating for residuals 
of a left arm ulna fracture under Diagnostic Code 5215, wrist 
limitation of motion.  Under Diagnostic Code 5215, the 
maximum rating allowed for disability resulting from 
limitation of motion of the wrist is 10 percent.  This rating 
is applicable when there is limitation of motion of the wrist 
with dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.

Since the veteran currently receives the maximum 10 percent 
rating, an increased rating under Diagnostic Code 5215 is not 
available.  As the file contains no evidence of ankylosis 
(favorable or unfavorable), a higher rating is not possible 
under Diagnostic Code 5214.  In this regard, the Board notes 
that the December 1998 VA examination noted that the veteran 
had left wrist dorsiflexion to 65 degrees and left wrist 
palmar flexion of 45 degrees.

The Board notes that the veteran's service-connected left 
wrist disability also appears to include arthritis, which is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5003-
5010.  As the veteran's current 10 percent rating already 
addresses the disability due to the veteran's limited range 
of wrist motion, the Board cannot now provide an additional 
rating for this same disability.  38 C.F.R. § 4.14.

The Board observes that a December 1998 VA peripheral nerves 
examiner requested an EMG to rule out a left ulnar 
neuropathy.  Such a study was conducted in January 1999 and 
revealed findings consistent with a sensory-motor 
polyneuropathy.  However, the report indicated that findings 
were not suggestive of an additional left ulnar nerve lesion.

The Board notes that although a left forearm scar has been 
reported, it has not been found to be poorly nourished or 
tender and painful on objective demonstration so at to 
warrant an additional evaluation under Diagnostic Codes 7803 
and 7804.

In evaluating musculoskeletal disabilities, the VA must 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  However, as the veteran's left wrist 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is not for application.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for the left arm ulna 
fracture, the benefit-of-the-doubt doctrine does not apply, 
and an evaluation in excess of the currently assigned 
disability rating must be denied.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's left arm ulna fracture has resulted in 
frequent hospitalizations or caused a marked interference 
with his employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to a rating in excess of 10 percent for left ulna 
fracture is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

